Complainant lumber company filed its bill against defendant to enjoin the cutting of timber upon lands alleged to belong to complainant. Fiat was issued by a circuit judge without notice. Motion to dissolve was filed by defendant together with a special demurrer setting out that the writ of injunction was issued without notice and that the bill did not set forth a sufficient basis therefor. The bill was not dismissed nor the right to injunction upon the merits thereof adjudicated. The chancellor dissolved the injunction upon the grounds set forth in the demurrer as having been improvidently issued. Complainant appealed.
The decree upon the motion was interlocutory. Without discussing whether such appeal, if allowed, could be entertained as settling all the controlling principles involved in the cause (Lott v. Windham, 191 Miss. 849, 4 So.2d 342) it is a sufficient basis for dismissing the appeal that it was not allowed by the chancellor. Code 1930, sec. 14.
Appeal dismissed. *Page 424